Exhibit 10.2

Execution Version

SECOND INCREMENTAL TERM LOAN AMENDMENT

SECOND INCREMENTAL TERM LOAN AMENDMENT, dated as of May 19, 2017 (this
“Amendment”), by and among the lender party hereto (the “Incremental Term
Lender”), MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. (f/k/a M/A-COM Technology
Solutions Holdings, Inc.), a Delaware corporation (the “Borrower”), and GOLDMAN
SACHS BANK USA (“GS”), as administrative agent (in such capacity, the
“Administrative Agent”) under the Credit Agreement referred to below.

RECITALS:

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
May 8, 2014 (as amended by (i) that certain Incremental Amendment, dated as of
February 13, 2015, (ii) that certain Incremental Term Loan Amendment, dated as
of August 31, 2016, (iii) that certain Second Incremental Amendment, dated as of
March 10, 2017, (iv) that certain Amendment No. 4 to Credit Agreement, dated as
of March 10, 2017, (v) that certain Refinancing Amendment, dated as of March 10,
2017 and (vi) that certain Second Refinancing Amendment, dated as of the date
hereof (the “Second Refinancing Amendment”), the “Credit Agreement”, and, as
amended by this Amendment, the “Amended Credit Agreement”), among the Borrower,
each Lender from time to time party thereto and GS as the Administrative Agent,
the Collateral Agent, the Swing Line Lender and an L/C Issuer (capitalized terms
used but not defined herein having the meanings provided in the Credit
Agreement);

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish a Term Loan Increase with new and/or existing Term
Lenders;

WHEREAS, the Borrower has requested that the Incremental Term Lender extend
credit to the Borrower in the form of New Term Loans in an aggregate principal
amount of $100,000,000, which New Term Loans will be incurred pursuant to a Term
Loan Increase and, upon the incurrence thereof, will be of the same Class as the
Initial Term Loans; and

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Section 1.    New Term Commitments; New Term Loans.

(a)    Subject to the terms and conditions set forth herein, the Incremental
Term Lender agrees to make Incremental Term Loans (as defined below) on the
Second Incremental Term Loan Effective Date (as defined below) in an aggregate
principal amount equal to the Incremental Term Commitment (as defined below).

(b)    The Incremental Term Commitment shall be automatically and permanently
reduced to $0 upon the making of the Incremental Term Loans pursuant to clause
(a) above.

(c)    The Borrower has elected to use clause (a) of the definition of
“Available Incremental Amount” to effectuate the Term Loan Increase contemplated
hereby.



--------------------------------------------------------------------------------

Section 2.    Defined Terms. As used in this Amendment, the following terms
shall have the meanings set forth below:

“Incremental Term Commitment” means the obligation of the Incremental Term
Lender to make an Incremental Term Loan to the Borrower pursuant to this
Amendment in an aggregate amount not to exceed $100,000,000.

“Incremental Term Loans” means the New Term Loans being made to the Borrower by
the Incremental Term Lender in Dollars equal to the Incremental Term Commitment
on the Second Incremental Term Loan Effective Date (for the avoidance of doubt,
after giving effect to the Second Refinancing Amendment).

Section 3.    Terms and Conditions. Pursuant to Section 2.14 of the Credit
Agreement:

(a)    The terms of the Incremental Term Loans shall be identical to the terms
of the Initial Term Loans (for the avoidance of doubt, after giving effect to
the Second Refinancing Amendment) for all purposes under the Credit Agreement
and the other Loan Documents (other than with respect to upfront fees, original
issue discount and arrangement, structuring or similar fees payable in
connection therewith), the Incremental Term Loans shall be of the same Class as
the Initial Term Loans (for the avoidance of doubt, after giving effect to the
Second Refinancing Amendment) and the Incremental Term Loans shall be subject to
the provisions of the Credit Agreement and the other Loan Documents on the same
basis as the Initial Term Loans (for the avoidance of doubt, after giving effect
to the Second Refinancing Amendment). From and after the Second Incremental Term
Loan Effective Date, each reference to an “Initial Term Loan” or “Initial Term
Loans” in the Amended Credit Agreement (in each case, for the avoidance of
doubt, after giving effect to the Second Refinancing Amendment) shall be deemed
to include the Incremental Term Loans, each reference to a “Term Lender” in the
Amended Credit Agreement (for the avoidance of doubt, after giving effect to the
Second Refinancing Amendment) shall be deemed to include the Incremental Term
Lender and related terms will have correlative meanings mutatis mutandis (in
each case, unless the context otherwise requires).

(b)    The Incremental Term Lender, by delivering its signature page to this
Amendment on the Second Incremental Term Loan Effective Date, (i) confirms that
it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01(a) or Section 6.01(b) of the
Credit Agreement, as the case may be, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Amendment and to make the Incremental Term Loans; (ii) confirms that
it has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and to make the Incremental Term Loans; (iii) irrevocably appoints the
Administrative Agent to act on its behalf as the Administrative Agent under the
Loan Documents and authorizes the Administrative Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms thereof, together with such actions and powers as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Amended Credit Agreement are required to be performed by it as a Term Lender.

 

2



--------------------------------------------------------------------------------

Section 4.    Conditions to Effectiveness. This Amendment and the obligation of
the Incremental Term Lender to make the Incremental Term Loans shall become
effective on the date hereof (such date, the “Second Incremental Term Loan
Effective Date”) upon satisfaction (or, with respect to Sections 4(a)(ii), (iii)
and (iv) only, waiver by the Administrative Agent) of each of the following
conditions:

(a)    The Administrative Agent shall have received the following, each of which
shall be originals, facsimiles or copies in .pdf form by electronic mail
(followed promptly by originals):

(i)    (A) the Borrower’s executed counterpart signature page to this Amendment
and (B) the Incremental Term Lender’s executed counterpart signature page to
this Amendment;

(ii)    each Guarantor’s executed counterpart signature page to the
acknowledgment attached to this Amendment;

(iii)    a customary opinion from Ropes & Gray LLP, counsel to the Loan Parties;

(iv)    such certificates of good standing or status (to the extent that such
concepts exist) from the applicable secretary of state (or equivalent authority)
of the jurisdiction of organization of each Loan Party, a certificate of
customary resolutions or other customary action of each Loan Party, a customary
certificate of a Responsible Officer of each Loan Party and an incumbency
certificate of each Loan Party evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Amendment and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Second Incremental Term Loan
Effective Date;

(v)    a Loan Notice (without any representation therein as to the satisfaction
of conditions in Section 4.02 of the Amended Credit Agreement) relating to the
funding of the Incremental Term Loans on the Second Incremental Term Loan
Effective Date;

(vi)    copies of recent Uniform Commercial Code, tax and intellectual property
Lien searches and copies of judgment searches, in each case, in each
jurisdiction reasonably requested by the Administrative Agent in respect of the
Loan Parties;

(vii)    a certificate from the chief financial officer of the Borrower
attesting to the Solvency of the Borrower and its Restricted Subsidiaries, on a
consolidated basis, on the Second Incremental Term Loan Effective Date after
giving effect to the incurrence of the Incremental Term Loans; and

(viii)    a certificate from the chief financial officer of the Borrower
certifying that, on the Second Incremental Term Loan Effective Date after giving
Pro Forma Effect to the incurrence of the Incremental Term Loans, the Total Net
First Lien Leverage Ratio will be less than or equal to 3.50 to 1.00.

 

3



--------------------------------------------------------------------------------

(b)    Immediately before and immediately after giving effect to this Amendment,
no Event of Default shall exist.

(c)    Immediately before and immediately after giving effect to this Amendment,
the representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement or in any other Loan Document
shall be true and correct in all material respects; provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further, that, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects.

(d)    The Borrower shall pay a closing fee to the Incremental Term Lender on
the Second Incremental Term Loan Effective Date as fee compensation for such
Incremental Term Lender’s Incremental Term Commitment in an amount equal to
0.50% of the aggregate principal amount of the Incremental Term Loans made by
the Incremental Term Lender on the Second Incremental Term Loan Effective Date,
payable to the Incremental Term Lender out of the proceeds of the Incremental
Term Loans on the Second Incremental Term Loan Effective Date.

(e)    The Administrative Agent shall have received payment of all expenses
required to be paid or reimbursed by any Loan Party under or in connection with
this Amendment, including those expenses set forth in Section 12 hereof, in each
case, to the extent invoiced in reasonable detail prior to the date hereof.

Other than the conditions set forth in this Section 4, there are no other
conditions (express or implied) to the Second Incremental Term Loan Effective
Date. For purposes of determining compliance with the conditions specified in
this Section 4, the Incremental Term Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to the Incremental Term Lender under this Amendment unless the
Administrative Agent shall have received notice from the Incremental Term Lender
prior to the Second Incremental Term Loan Effective Date specifying its
objection thereto.

Section 5.    Loan Notice. The Incremental Term Lender and the Administrative
Agent agree that the Borrower’s delivery of a Loan Notice for Incremental Term
Loans that are Eurocurrency Rate Loans at any time on or prior to the Second
Incremental Term Loan Effective Date (in lieu of such delivery with three
(3) Business Days’ advance notice) is effective notice of such Borrowing.

Section 6.    Representations and Warranties. Each of the Loan Parties
represents and warrants to the Administrative Agent and the Incremental Term
Lender that this Amendment has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
such Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

4



--------------------------------------------------------------------------------

Section 7.    Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or other electronic imaging means (including
in .pdf format) shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 8.    Governing Law and Waiver of Right to Trial by Jury. THIS AMENDMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK. The jurisdiction and waiver of right to trial by jury provisions in
Sections 10.15 and 10.16 of the Credit Agreement are incorporated herein by
reference mutatis mutandis.

Section 9.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 10.    Reaffirmation.

(a)    The Borrower hereby expressly acknowledges the terms of this Amendment
and acknowledges that the Incremental Term Loans constitute Obligations under
the Amended Credit Agreement, and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
as in effect immediately after giving effect to this Amendment and the
transactions contemplated hereby, and (ii) its grant of Liens on the Collateral
to secure the Obligations pursuant to the Collateral Documents to which it is a
party.

(b)    Each Guarantor, by signing the acknowledgment attached to this Amendment,
in its capacity as a Guarantor under the Guaranty to which it is a party,
acknowledges and agrees that the Incremental Term Loans constitute Obligations
under the Amended Credit Agreement and that the guarantee contained in the
Guaranty is, and shall remain, in full force and effect immediately after giving
effect to this Amendment and reaffirms, as of the date hereof, (i) the covenants
and agreements contained in each Loan Document to which it is a party, as in
effect immediately after giving effect to this Amendment and the transactions
contemplated hereby, and (ii) its grant of Liens on the Collateral to secure the
Obligations pursuant to the Collateral Documents to which it is a party.

Section 11.    Effect of Amendment; References to the Credit Agreement;
Miscellaneous. Except as expressly set forth herein, this Amendment (a) shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agents under the
Credit Agreement or any other Loan Document, and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect as amended
by this Amendment (as applicable). All references to the Credit Agreement in any
document, instrument, agreement, or writing shall from and after the Second
Incremental Term Loan Effective Date be deemed to refer to the Amended Credit
Agreement, and, as used in the Amended Credit Agreement, the terms “Agreement,”
“herein,” “hereafter,” “hereunder,” “hereto” and words of similar import shall
mean, from and after the Second Incremental Term Loan Effective Date, the
Amended Credit Agreement.

 

5



--------------------------------------------------------------------------------

Section 12.    Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment to the extent required under Section 10.04 of the Amended Credit
Agreement.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first written
above.

 

MACOM TECHNOLOGY SOLUTIONS HOLDINGS, INC. By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Senior Vice President and Chief    
Financial Officer

 

[Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Administrative Agent By:  

/s/ Gabriel Jacobson

  Name   Gabriel Jacobson   Title:   Authorized Signatory

 

[Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as the Incremental Term Lender By:  

/s/ Andrew Earls

  Name:   Andrew Earls   Title:   Authorized Signatory

 

[Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

Acknowledged and agreed with respect to Section 10(b) of the Amendment to which
this acknowledgment is attached by: MACOM TECHNOLOGY SOLUTIONS INC. By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer and Senior Vice
President MINDSPEED TECHNOLOGIES, LLC By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer NITRONEX, LLC By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer

 

[Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

BINOPTICS, LLC By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer MACOM METELICS, LLC
By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer MACOM CONNECTIVITY
SOLUTIONS, LLC By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer and Treasurer AMCC
SALES CORPORATION By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer and Treasurer AMCC
ENTERPRISE CORPORATION By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer and Treasurer

 

[Second Incremental Term Loan Amendment]



--------------------------------------------------------------------------------

AMCC CHINA, INC. By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer and Treasurer
VELOCE TECHNOLOGIES, LLC By: MACOM Connectivity Solutions, LLC, its sole member
By:  

/s/ Robert McMullan

  Name:   Robert McMullan   Title:   Chief Financial Officer and Treasurer

 

[Second Incremental Term Loan Amendment]